Citation Nr: 1722955	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from July 2006 to November 2006, and on active duty from April 2007 to March 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran filed a Notice of Disagreement (NOD) in May 2010.  A Statement of the Case (SOC) was issued by the RO in February 2012.  Later that month, the Veteran filed a Statement in Support of Claim and was informed that this would be accepted in lieu of a VA Form 9.  The appeal was certified to the Board in August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Board regrets the delay, but a remand is necessary to ensure that there is a complete record to decide the Veteran's claim on appeal.  

A review of the claims file indicates that all relevant treatment records are not yet associated with the claims file.  In his May 2010 NOD, the Veteran indicated that he had received treatment for his service-connected PTSD at the Fort Smith VA clinic and asked that the RO obtain these records in support of his appeal.  According to the February 2012 SOC, the RO reviewed treatment records dated from May 2005 to April 2011 from the Fayetteville VA Medical Center (VAMC), to include the Fort Smith Clinic.  These records, however, have not been associated with the record on appeal.  Under these circumstances, a remand is necessary to ensure that the record is complete.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  

In addition, the record reflects that the Veteran was last examined for VA compensation purposes in October 2009.  Given his contentions that his PTSD is more severe than the current rating reflects, the Board finds that a contemporaneous examination is warranted to ensure that all of his current PTSD-related symptomatology is appropriately identified.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records pertaining to the Veteran's service-connected PTSD for the period from September 2009 to the present.   

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the Veteran, the examiner is requested to provide an account of all manifestations of the service-connected PTSD found to be present.  In particular, the examiner should discuss the level of social and occupational impairment attributable to PTSD.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran should be issued a Supplemental Statement of Case (SSOC) and provided an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  

